Citation Nr: 1524648	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, variously diagnosed to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

A December 2009 Board decision denied the Veteran's appeal regarding her claim of entitlement to service connection for variously diagnosed psychiatric disabilities, to include PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 order, the Court granted a joint motion of the parties (the VA Secretary and the Veteran) to vacate the Board's December 2009 decision and remand the case to the Board for action consistent with the terms of the Joint Motion.  In October 2011, the Board remanded the case to the RO for additional development.  The case was then returned to the Board for adjudication and the claim was denied in a May 2013 appellate decision.  The Veteran also appealed this determination to the Court, who, in August 2014, granted a joint motion of the VA Secretary and the appellant to vacate the May 2013 Board decision and remand the case back to the Board for further development consistent with the joint motion.  

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In his April 2007 substantive appeal, the Veteran requested a Travel Board hearing, and such was scheduled for September 2009.  The Veteran was duly notified of the scheduled hearing.  However, in August 2009, he informed the RO that he was incarcerated and would be unable to attend the hearing unless VA could arrange for transportation and security.  Under governing regulation, the Board may not provide such services.  See 38 C.F.R. § 20.712.

Following receipt of the Veteran's case from the Court after its August 2014 remand, the Board has recently learned that the appellant had been released from prison during the pendency of this appeal.  A review of the claims file does not show that the claimant had withdrawn his prior request for a Board hearing.  The Veteran's notification of his incarceration is good cause as to his inability to attend the Board hearing that was originally scheduled for September 2009.  

In correspondence dated in April 2015, the Board reminded the Veteran and his attorney of his prior request for a Board hearing and asked him to clarify whether or not he still wished to be scheduled for such a hearing.  He was informed that he had 30 days from the date of the letter to respond, and that if no response was received by then, the Board would use his previous selection in scheduling his hearing.  No timely response to the Board's query was received from the Veteran or his attorney.  Accordingly, the Board must presume that the Veteran still desires to be scheduled for a Board hearing, to be held at the RO before a traveling Veterans Law Judge sitting at the agency of original jurisdiction.

The Board shall decide an appeal only after providing the claimant with an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Considering the Veteran's unrescinded prior request for a Board hearing at the RO, a remand of the appeal is necessary so as to accommodate his request.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for the requested Travel Board hearing at the RO before a Veterans Law Judge from the Board and notify the Veteran and his attorney of the date, time, and location of the hearing.  Thereafter, the claims file is to be forwarded to the Board prior to the scheduled hearing date to allow the Veterans Law Judge assigned to the case the opportunity to review the claims file beforehand.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

